DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 12/10/19 and 7/16/21 have been considered.

Drawings
	The drawings filed 10/09/19 have been accepted.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claims 19-20 should be dependent on claim 18 based on the antecedent terms within the dependent claims, specifically “the at least one feature” in claim 19 and “the plurality of historical orders” in claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jouaux United States Patent Application Publication US 2015/0073703 in view of Foerster United States Patent Application Publication US 2017/0083821.
Regarding claim 1, Jouaux discloses a system comprising: 
at least one computer-readable storage medium including a set of instructions for managing supply of services (Jouaux, para [0329], fig 12, element 1212 one or more computer readable medium); 
and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (Jouaux, para [0329], fig 12, element 1202 processor(s)), the at least one processor is directed to: 
operate logical circuits in the at least one processor to obtain a departure location associated with a terminal device (Jouaux, para [0135],receives location information); 
operate the logical circuits in the at least one processor to obtain information relating to the departure location, the information including information of one or more service providers (Jouaux, para [0132-133], information provided by server); and 
operate the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0132-133], information provided by server).
operate the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0144-145], computes and transmits ETAs).
	Jouaux does not disclose at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
operate the logical circuits in the at least one processor to obtain a trained machine learning model; and
operate the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model.
	Foerster discloses at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
Information (Foerster, para [0063], elements 270A-C, data stores provide information to context module and prediction module);
operate the logical circuits in the at least one processor to obtain a trained machine learning model (Foerster, para [0068-69], training module 269 produces machine learning training model);
operate the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model (Foerster, [0023], with regards to fig 1, elements 160, 110 and 114, prediction for ETA used for displaying an alert on a user interface 114 provided by ISS 160).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 2, Jouaux in view of Foerster discloses the system of claim 1. Jouaux additionally discloses the at least one processor is further directed to: 
operate the logical circuits in the at least one processor to transmit the estimated times of arrival corresponding to the one or more service providers to be displayed on the terminal device (Jouaux, para [0144-145], computes and transmits ETAs).

Regarding claim 3, Jouaux in view of Foerster discloses the system of claim 1. Jouaux additionally discloses wherein the information relating to the departure location further comprises at least one of:
 38Attorney Docket No. 20615-0069US00a number of the one or more service providers, 
vehicle types associated with the one or more service providers, 
driver profiles associated with the one or more service providers, 
an order distribution associated with the departure location, or 
traffic information associated with the departure location (Jouaux, para [0139], bus route represents an order distribution associated with the departure location).

Regarding claim 4, Jouaux in view of Foerster discloses the system of claim 1. Foerster additionally discloses wherein the trained machine learning model is determined by performing: 
operating the logical circuits in the at least one processor to initiate a preliminary machine learning model (Foerster, para [0068-69], generates machine learning module); 
operating the logical circuits in the at least one processor to obtain a plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to extract at least one feature from each of the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to train the preliminary machine learning model based on the extracted features associated with the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270A-C to access data and provide it to context module and training module); and 
operating the logical circuits in the at least one processor to determine the trained machine learning model based on the training result (Foerster, para [0069], accesses datastore to generate rules for prediction module).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 5, Jouaux in view of Foerster discloses the system of claim 4. Foerster additionally discloses wherein the at least one feature comprises at least one of:
time attribute, 
location attribute, 
order attribute, or 
traffic attribute (Foerster, para [0064], contextual information such as times of day).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 6, Jouaux in view of Foerster discloses the system of claim 4. Foerster additionally discloses wherein the plurality of historical orders are historical orders associated with an area relating to the departure location (Foerster, para [0064], past contextual histories of devices).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 7, Jouaux in view of Foerster discloses the system of claim 1. Foerster additionally discloses the machine learning model includes a Factorization Machine (FM) model, a Gradient Boosting Decision Tree (GBDT) model or a Neural Networks (NN) model (Foerster, para [0069], machine learning training model can be a neural network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 8, Jouaux discloses a method implemented on at least one device each of which has at least one processor, storage and a communication platform to connect to a network (Jouaux, para [0329], fig 12, elements 1202, 1212, and 1206), the method comprising:
operating logical circuits in the at least one processor to obtain a departure location associated with a terminal device (Jouaux, para [0135],receives location information); 
operating the logical circuits in the at least one processor to obtain information relating to the departure location, the information including information of one or more service providers (Jouaux, para [0132-133], information provided by server); and 
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0132-133], information provided by server).
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0144-145], computes and transmits ETAs).
	Jouaux does not disclose:
operating the logical circuits in the at least one processor to obtain a trained machine learning model; and
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model.
	Foerster discloses at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
Information (Foerster, para [0063], elements 270A-C, data stores provide information to context module and prediction module);
operating the logical circuits in the at least one processor to obtain a trained machine learning model (Foerster, para [0068-69], training module 269 produces machine learning training model);
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model (Foerster, [0023], with regards to fig 1, elements 160, 110 and 114, prediction for ETA used for displaying an alert on a user interface 114 provided by ISS 160).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 9, Jouaux in view of Foerster discloses the method of claim 8. Jouaux additionally discloses the at least one processor is further directed to: 
operate the logical circuits in the at least one processor to transmit the estimated times of arrival corresponding to the one or more service providers to be displayed on the terminal device (Jouaux, para [0144-145], computes and transmits ETAs).

Regarding claim 10, Jouaux in view of Foerster discloses the method of claim 8. Jouaux additionally discloses wherein the information relating to the departure location further comprises at least one of:
 38Attorney Docket No. 20615-0069US00a number of the one or more service providers, 
vehicle types associated with the one or more service providers, 
driver profiles associated with the one or more service providers, 
an order distribution associated with the departure location, or 
traffic information associated with the departure location (Jouaux, para [0139], bus route represents an order distribution associated with the departure location).

Regarding claim 11, Jouaux in view of Foerster discloses the method of claim 8. Foerster additionally discloses wherein the trained machine learning model is determined by performing: 
operating the logical circuits in the at least one processor to initiate a preliminary machine learning model (Foerster, para [0068-69], generates machine learning module); 
operating the logical circuits in the at least one processor to obtain a plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to extract at least one feature from each of the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to train the preliminary machine learning model based on the extracted features associated with the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270A-C to access data and provide it to context module and training module); and 
operating the logical circuits in the at least one processor to determine the trained machine learning model based on the training result (Foerster, para [0069], accesses datastore to generate rules for prediction module).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 12, Jouaux in view of Foerster discloses the method of claim 11. Foerster additionally discloses wherein the at least one feature comprises at least one of:
time attribute, 
location attribute, 
order attribute, or 
traffic attribute (Foerster, para [0064], contextual information such as times of day).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 13, Jouaux in view of Foerster discloses the method of claim 11. Foerster additionally discloses wherein the plurality of historical orders are historical orders associated with an area relating to the departure location (Foerster, para [0064], past contextual histories of devices).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 14, Jouaux in view of Foerster discloses the method of claim 8. Foerster additionally discloses the machine learning model includes a Factorization Machine (FM) model, a Gradient Boosting Decision Tree (GBDT) model or a Neural Networks (NN) model (Foerster, para [0069], machine learning training model can be a neural network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

	Regarding claim 15, Jouaux discloses a non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor (Jouaux, para [0329], fig 12, elements 1202, 1212, and 1206), cause the at least one processor to effectuate a method comprising: 
operating logical circuits in the at least one processor to obtain a departure location associated with a terminal device (Jouaux, para [0135],receives location information); 
operating the logical circuits in the at least one processor to obtain information relating to the departure location, the information including information of one or more service providers (Jouaux, para [0132-133], information provided by server); and 
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0132-133], information provided by server).
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information (Jouaux, para [0144-145], computes and transmits ETAs).
	Jouaux does not disclose:
operating the logical circuits in the at least one processor to obtain a trained machine learning model; and
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model.
	Foerster discloses at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
Information (Foerster, para [0063], elements 270A-C, data stores provide information to context module and prediction module);
operating the logical circuits in the at least one processor to obtain a trained machine learning model (Foerster, para [0068-69], training module 269 produces machine learning training model);
operating the logical circuits in the at least one processor to determine an estimated time of arrival for the one or more service providers to arrive at the departure location based on the information and a machine learning model (Foerster, [0023], with regards to fig 1, elements 160, 110 and 114, prediction for ETA used for displaying an alert on a user interface 114 provided by ISS 160).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 16, Jouaux in view of Foerster discloses the non-transitory computer readable medium of claim 15. Jouaux additionally discloses the at least one processor is further directed to: 
operate the logical circuits in the at least one processor to transmit the estimated times of arrival corresponding to the one or more service providers to be displayed on the terminal device (Jouaux, para [0144-145], computes and transmits ETAs).

Regarding claim 17, Jouaux in view of Foerster discloses the non-transitory computer readable medium of claim 15. Jouaux additionally discloses wherein the information relating to the departure location further comprises at least one of:
 38Attorney Docket No. 20615-0069US00a number of the one or more service providers, 
vehicle types associated with the one or more service providers, 
driver profiles associated with the one or more service providers, 
an order distribution associated with the departure location, or 
traffic information associated with the departure location (Jouaux, para [0139], bus route represents an order distribution associated with the departure location).

Regarding claim 18, Jouaux in view of Foerster discloses the non-transitory computer readable medium of claim 15. Foerster additionally discloses wherein the trained machine learning model is determined by performing: 
operating the logical circuits in the at least one processor to initiate a preliminary machine learning model (Foerster, para [0068-69], generates machine learning module); 
operating the logical circuits in the at least one processor to obtain a plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to extract at least one feature from each of the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270B to access data and provide it to context module and training module); 
operating the logical circuits in the at least one processor to train the preliminary machine learning model based on the extracted features associated with the plurality of historical orders (Foerster, para [0061-62], accesses historic data store 270A-C to access data and provide it to context module and training module); and 
operating the logical circuits in the at least one processor to determine the trained machine learning model based on the training result (Foerster, para [0069], accesses datastore to generate rules for prediction module).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 19, Jouaux in view of Foerster discloses the non-transitory computer readable medium of claim 15. Foerster additionally discloses wherein the at least one feature comprises at least one of:
time attribute, 
location attribute, 
order attribute, or 
traffic attribute (Foerster, para [0064], contextual information such as times of day).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Regarding claim 20, Jouaux in view of Foerster discloses the non-transitory computer readable medium of claim 15. Foerster additionally discloses wherein the plurality of historical orders are historical orders associated with an area relating to the departure location (Foerster, para [0064], past contextual histories of devices).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the presentation of estimated times of arrival to include a machine learning model to be included in generating ETAs. The motivation for doing so would have been to provide the user with better decision making based on user context (Foerster, para [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178